Citation Nr: 1231271	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  10-02 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable rating for residuals of left third finger distal tuft fracture.

3.  Entitlement to an initial compensable rating for residuals of left fifth finger distal interphalangeal joint fracture.

4.  Entitlement to an initial compensable rating for residual scar of the left fourth (ring) finger.

5.  Entitlement to an initial rating greater than 10 percent for residuals of laceration of the ulnar nerve in the left fourth (ring) finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to January 2005, from August 2005 to February 2006, and from March 2006 to February 2007.  He has additional service in the Air Force Reserves with various unverified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In such rating decision the RO, inter alia, denied service connection for tinnitus, granted service connection for residuals of left third finger distal tuft fracture, residuals of left fifth finger distal interphalangeal joint fracture, a residual scar of the left fourth (ring) finger, and residuals of laceration of the ulnar nerve in the left fourth (ring) finger, and assigned noncompensable (zero percent) initial ratings for these disabilities, effective July 21, 2008.  The Veteran appealed the initial ratings assigned and the decision denying service connection for tinnitus.  Thereafter, in January 2010, the RO awarded an increased, 10 percent rating for residuals of laceration of the ulnar nerve in the left fourth (ring) finger, effective July 21, 2008.  

In March 2012, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's appeal.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  In March 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal as to the issues of higher initial ratings for residuals of left fifth finger distal interphalangeal joint fracture, a residual scar of the left fourth (ring) finger, and residuals of laceration of the ulnar nerve in the left fourth (ring) finger, is requested.

2.  The competent and credible evidence is, at the very least, in relative equipoise as to whether the Veteran has recurrent tinnitus which manifested during active service and has continued since.

3.  Since the July 31, 2008 effective date of the award of service connection, the Veteran's residuals of left third finger distal tuft fracture include a superficial (non-visible) scar that is painful to the touch without any evidence of limitation of motion of the third left finger.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to an initial compensable rating for residuals of left fifth finger distal interphalangeal joint fracture have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to an initial compensable rating for a residual scar of the left fourth (ring) finger have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to an initial rating in excess of 10 percent for residuals of laceration of the ulnar nerve in the left fourth (ring) finger have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

4.  Tinnitus was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  

5.  The criteria for an initial rating of 10 percent for residuals of left third finger distal tuft fracture are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Code 7804 (as in effect prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Issues on Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, during the March 2012 Board hearing, the Veteran requested a withdrawal as to the issues of entitlement to higher initial ratings for residuals of left fifth finger distal interphalangeal joint fracture, a residual scar of the left fourth (ring) finger, and residuals of laceration of the ulnar nerve in the left fourth (ring) finger.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to these matters.  Accordingly, the Board does not have jurisdiction to review the appeal as it pertains to these claims and they are dismissed.

II. VA's Duties to Notify and Assist

Initially, the Board notes that, with respect to the issue of service connection for tinnitus, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  The below discussion is therefore limited to whether VA has fulfilled its duties to notify and assist with regard to the matter of entitlement to an initial compensable rating for residuals of left third finger distal tuft fracture.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in an August 2008 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate a claim for service connection for residuals of left third finger distal tuft fracture, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The August 2008 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in January 2010.  

This appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including his service treatment records, VA examination reports, and hearing testimony.  The Veteran has not identified any post service treatment records relevant to the claim herein decided.  

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

III. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file and Virtual VA electronic file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims herein decided and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A. Service Connection for Tinnitus

The Veteran contends that he is entitled to service-connected compensation benefits for tinnitus.  At various times throughout this appeal, the Veteran stated that he was exposed to hazardous noise while performing his duties as a nuclear weapons specialist as well as while working on the flight line during active duty service.  He also testified that he was routinely exposed to weapon noise from the M16 and 9mm as he remained qualified to carry both weapons throughout service.  In his November 2008 notice of disagreement, the Veteran indicated that he first noticed ringing in his ears (i.e., tinnitus) while serving on active duty and that such ringing has never completely gone away.  Such statement was reiterated during his March 2012 Board hearing.  

Pertinent VA law and regulations provide that service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

At the outset, the Board observes that it has no reason to doubt the credibility of the Veteran's lay assertions of service-related noise exposure associated with nuclear weapons specialist and flight line duties or weapons qualification.  In this regard, service records reflect that the Veteran's Specialty Code during his first period of active duty was Nuclear Weapons Specialist; during his latter periods of active duty it was Aerospace Maintenance.  Such records further indicate that he received the Small Arms Expert Marksmanship Ribbon.  Finally, service treatment records contain a number of Reference Audiograms, Hearing Conservation Data Reports, and Workplace Exposure Data Summaries (dated from 1999 through 2003) which clearly denote that the Veteran's service duties involved exposure to hazardous noise.  See 38 U.S.C.A. § 1154(a) (West 2002) (stating that due consideration must be given to the places, types, and circumstances of a veteran's service).  

Given that there is sufficient evidence of in-service noise exposure, the relevant inquiry is whether the Veteran has tinnitus, and if so, whether such disability had it onset during, or is otherwise related to, active military service.

The Veteran was evaluated by the VA during this appeal for the specific purpose of determining the nature and etiology of any current tinnitus.  A review of the September 2008 audiological report reflects that the Veteran reported bilateral, intermittent (or periodic) tinnitus for "years" that was not related to any specific event or injury.  It was noted that he had extensive noise exposure from jet engines and tools during both his active duty and reserve service.  Following an examination of the Veteran in which no hearing loss disability was found, the audiologist referred the issue of whether tinnitus is related to military service to a physician.  A September 2008 addendum report indicates that following a review of the claims file, a physician concluded that "no etiology" could be determined for the Veteran's current tinnitus.  He noted that as there is no objective cause of tinnitus (such as hearing loss), any attempt to identify a cause would require resorting to mere speculation.  

Relevant to the current determination, tinnitus (or ringing in the ears) is a condition that is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, the Veteran's lay statements regarding tinnitus during and since service, if found to be credible, are competent and sufficient to establish existence of the disability during service, regardless of the cause.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 38 C.F.R. § 3.303(b).  

As noted above, the Veteran contends that he first noticed ringing in his ears during service.  A review of the service treatment records reveals that, in fact, he reported a positive history of "ringing in the ears" during a January 2000 annual hearing examination.  However, subsequent examinations, including a November 2000 hearing test and January 2008 post-deployment physical, show that he denied such symptom.  While the latter evidence tends to preponderate against a finding that there has been continuity and chronicity of tinnitus since service, the Board observes that during the September 2008 audiological examination the Veteran indicated that his tinnitus is intermittent or periodic, rather than constant.  Thus, it is reasonable to interpret his negative responses as indicating no current complaint of tinnitus.  Additionally, the January 2008 post-deployment assessment asks the Veteran to indicate whether ringing of the ears "best describe[s]" a "deployment-related condition or concern."  Since the Veteran, by his own account, had tinnitus prior to his later deployments, it is not expected that he would list this disability as a "deployment related condition or concern."

In sum, the record contains a medical opinion that the etiology of the Veteran's tinnitus cannot be identified without resorting to speculation.  There is, however, competent evidence, to include contemporaneous service treatment records, that indicate the Veteran complained of tinnitus during service.  There are also competent lay assertions made in conjunction with this claim that he has experienced tinnitus since service.  Although the Board acknowledges that the Veteran did not continue to complain of tinnitus during service, it has previously discussed such statements, and it finds no reason to doubt the credibility of the Veteran's lay assertions that he has experienced ringing of the ears since service.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence).  

Absent some indication that his lay assertions are not credible, and given that there is contemporaneous evidence of complaints of tinnitus during service, the Board finds that the evidence is, at the very least, in equipoise as to whether the Veteran's tinnitus reported during service has remained chronic through the present day.  Resolving all doubt in the Veteran's behalf, service connection is warranted for this disability.  See 38 C.F.R. § 3.303(b); see also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Initial Rating for Left Third Finger

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Historically, the Veteran was awarded service connection for residuals of left third finger distal tuft fracture by rating decision dated in October 2008 and assigned a 0 percent (noncompensable) disability rating, effective July 21, 2008.  He disagrees with the initial rating assigned.  

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The noncompensable rating for the Veteran's third finger distal tuft fracture residuals has been assigned under Diagnostic Code 5229 for limitation of motion of the index or long finger.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  See also 38 C.F.R. § 4.27.  Under that diagnostic code, a noncompensable rating will be assigned for limitation of motion with a gap of less than one inch (2.5 cm) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension limited by no more than 30 degrees.  A maximum 10 percent rating will be assigned for limitation of motion with gap of one inch (2.5 cm) or more, or; with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures; or due to deformity, adhesions, defective innervation, or other pathology; or due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

Here, service treatment records show that in June 2004 the Veteran incurred injury to his left third finger, including laceration and avulsion to the nail and fracture of the distal tuft.  Treatment included five sutures and splinting of the finger.  

Post service, during a September 2008 VA examination, the Veteran complained of pain, weakness, and stiffness in his left hand.  It was noted that there was no current treatment and the Veteran did not report any additional functional impairment due to flare ups.  He further indicated that the main limiting factor of his left hand injuries was the nerve damage to his fourth (ring) finger; no specific complaint was made about the third finger that is the subject of this decision.  In describing the clinical findings, the examiner stated that there was no deformity of the left hand other than the fourth finger.  Range of motion of all phalangeal joints in the third finger was measured as full and testing was completed without difficulty or complaint.  The Veteran was also able to oppose his third finger to the thumb and palmar crease without difficulty.  Grip, grasp, and pincer strength of the left hand was measured to be 5 out of 5.  

More recently, during the March 2012 Board hearing, the Veteran testified that his main complaint related to the left third finger is sensitivity of the tip.  He expressly denied any problems with use or function of the finger (i.e., limitation of motion), but stated that the tip of the finger - and more specifically, the area under the nail bed where sutures were performed - is painful to the touch.  

In light of the foregoing, the Board finds that the Veteran does not meet the criteria for a compensable rating for residuals of left third finger distal tuft fracture under Diagnostic Code 5299.  By his own account, the Veteran does not experience any limitation of function or use in his third finger, even with consideration of factors such as pain, weakness, fatigability, and incoordination.  See DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Additionally, objective evidence fails to support a compensable rating based on limitation of motion of the third finger.  As noted above, range of motion in the third finger was full on examination and the Veteran was able to oppose the third finger to the palmar crease without difficulty or complaint.  Absent evidence of indicating some limitation of motion, a compensable rating is not warranted.  See 38 C.F.R. § 4.71a.  

However, this does not end the Board's inquiry.  In this regard, in addition to determining whether the Veteran is entitled to a higher rating under his present diagnostic code (i.e., 5229), consideration must be given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as to whether a higher rating may be assigned on the basis of an alternate diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  For reasons discussed below, the Board is of the opinion that Diagnostic Code 7804 (under 38 C.F.R. § 4.118) is more appropriate for evaluating the Veteran's residuals of left third finger distal tuft fracture and that a 10 percent rating is warranted for such disability.  See Butts v. Brown, 5 Vet. App. 532, 538-39 (1993) (holding that question of which diagnostic code(s) to apply in a particular claim is a question of fact, and that the Board must explain its reasons for changing any diagnostic code assigned by the agency of original jurisdiction).

Prior to October 23, 2008, the criteria for rating scars provided that a 10 percent rating was warranted for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  

The record reflects that the Veteran underwent a VA scar examination in September 2008 and that no mention was made of any residual scarring of the left third finger and/or pain associated with scarring during this examination.  However, review of the examination report reveals that the examiner was directed to only examine the left fourth finger and left wrist.  Thus, the record is devoid of any clinical findings pertaining to any scarring of the Veteran's left third finger.  

As previously noted, the Veteran's in-service injury included laceration and avulsion of the nail bed which required five sutures to repair.  Additionally, in March 2012, the Veteran testified that while a scar from the laceration was no longer visible due to nail bed re-growth, he continued to experience pain in the area of the laceration when it was touched.  Although no scar is presently visible, the Veteran is competent to report his own observations that a scar was present prior to nail bed re-growth.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (the veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  He is also competent to report that his finger is now painful when touched, bumped, etc., in the area of the scar.  See id.  

There is no reason to doubt the Veteran's credibility as to his reports of pain in the area of his laceration and fracture residuals.  Thus, considering the evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board finds the record presents a basis to award a 10 percent initial rating for service-connected residuals of third distal tuft fracture.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  

In awarding a 10 percent initial rating, the Board has considered whether higher ratings might be applicable under other diagnostic codes applicable to scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, or 7805.  However, these rating criteria apply to scars that are deep or cause limited motion, scars that have an area of 144 square inches or greater, scars that are unstable, or scars that result in limitation of motion of the affected part.  Id.  As previously discussed, the Veteran does not contend that his left third finger residuals result in any limitation of function or use, and there is nothing in the September 2008 examination report to suggest that the Veteran has an unstable, deep, or particularly large scar (especially considering it is no longer visible to the naked eye).  

The Board also acknowledges that the criteria for rating scars were revised during the pendency of this appeal, effective October 23, 2008.  Relevant to the current claim, however, the revised criteria only apply to claims filed on or after October 23, 2008, and to those claims where a request for consideration of the new criteria has been received.  See 73 Fed. Reg. 54708 (Sept. 23, 2008); see also 77 Fed. Reg. 2909 (Jan. 12, 2012) (correcting the applicability-date language for the revised rating criteria for scars).  Here, the claim for service connection was filed prior to the effective date of the revised criteria (i.e., July 31, 2008) and the Veteran has not requested consideration of his claim under the revised criteria.  As such, the revised criteria are not for application and all diagnostic codes considered are therefore the versions in effect prior to October 23, 2008.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

In sum, since the July 31, 2008 effective date of the award of service connection, the disability picture associated with the Veteran's residuals of left third finger distal tuft fracture includes a superficial (non-visible) scar that is painful to the touch without any evidence of limitation of motion of the third left finger.  Such picture is most consistent with an initial 10 percent rating under Diagnostic Code 7804 (pre-October 2008 amendment).  As there is no indication of any change in the Veteran's symptoms during this appeal, there is no basis for a staged rating pursuant to Fenderson (cited above).  

In reaching the decision to award a higher initial rating for the Veteran's disability, the Board has favorably applied the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence weighs against assignment of any higher rating for residuals of left third finger distal tuft fracture.  See 38 U.S.C.A. § 5107(b) 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.



ORDER

Service connection for tinnitus is granted.

A 10 percent initial rating is granted for residuals of left third finger distal tuft fracture, subject to the rules and regulations governing the payment of VA monetary benefits.

The appeal as to the issue of entitlement to an initial compensable rating for residuals of left fifth finger distal interphalangeal joint fracture is dismissed.

The appeal as to the issue of entitlement to an initial compensable rating for a residual scar of the left fourth (ring) finger is dismissed.

The appeal as to the issue of entitlement to an initial rating in excess of 10 percent for residuals of laceration of the ulnar nerve in the left fourth (ring) finger is dismissed.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


